DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheardown et al. (US 2011/0006912 A1).
Referring to Claim 1: Sheardown discloses a work zone device positioned along a train track, the work zone device comprising: 
at least one first radio-frequency (RF) antenna (70) configured to transmit RF signals to and/or receive RF signals from a plurality of wayside devices (80) having known positions (38) (Fig. 1) (Para. [0038]); and 
at least one first processor (50) configured to determine a position of the work zone device using the known positions and using RF signals transmitted between the work zone device and the plurality of wayside devices (Para. [0049]).

Referring to Claim 2: Sheardown discloses a work zone device, wherein the at least one first RF antenna (70) is configured to transmit and/or receive ultra-wideband (UWB) signals having a bandwidth of at least 500 MHz (Para. [0028]).

Referring to Claim 3: Sheardown discloses a work zone device, wherein the at least one first RF antenna (70) is configured to transmit and/or receive RF signals in a 3-10 GHz frequency range (Para. [0028]).

Referring to Claim 4: Sheardown discloses a work zone device, wherein: 
the at least one first RF antenna (70) of the work zone device is configured to receive a first plurality of RF signals from the first plurality of wayside devices (80) (Para. [0029]) (Para. [0017] and [0065]) (Fig. 12); and 
the at least one first processor (50) is configured to determine relative position information of the work zone device using arrival times of the first plurality of RF signals (Para. [0040]).

Referring to Claim 5: Sheardown discloses a work zone device, wherein the at least one first RF antenna (70) is further configured to transmit a second plurality of RF signals (“RFID pulses”) to the plurality of wayside devices (80) and is configured to receive the first plurality of RF signals from the plurality of wayside devices in response to the second plurality of RF signals (Para. [0028]).

Referring to Claim 6: Sheardown discloses a work zone device, wherein the at least one first processor (50) is configured to determine the position of the work zone device (70) using the relative position information and at least one of the known positions of the plurality of wayside devices (80) (Para. [0017] and [0065]) (Fig. 1).

Referring to Claim 7: Sheardown discloses a work zone device, wherein the at least one first processor (50) is configured to provide the relative position information to a network device (170) over a network, wherein the network device is configured to determine the position of the work zone device (40) using the relative position information and the known positions of the wayside devices stored by the network device (Para. [0055]) (Figs. 6 and 7).

Referring to Claim 8: Sheardown discloses a system, comprising: 
a plurality of wayside devices (80) positioned along a train track, the plurality of wayside devices having known positions, each of the plurality of wayside devices comprising at least one first radio-frequency (RF) antenna (Para. [0035]) (Fig. 1); 
a work zone device (70, 50) positioned along the train track, the work zone device comprising at least one second RF antenna (70) configured to transmit RF signals to and/or receive RF signals from the plurality of wayside devices (Para. [0035]) (Fig. 1); and 
at least one processor (50) configured to determine a position of the work zone device using the known positions and using RF signals transmitted between the work zone device and the plurality of wayside devices (Para. [0049]).

Referring to Claim 9: Sheardown discloses a system, wherein the at least one first RF antenna (80) and the at least one second RF antenna (70) are configured to transmit and receive ultra-wideband (UWB) signals having a bandwidth of at least 500 megahertz (MHz) (Para. [0028]).

Referring to Claim 10: Sheardown discloses a system, wherein the at least one first RF antenna (80) and the at least one second RF antenna (70) are configured to transmit and receive RF signals in a range within 3-10 GHz (Para. [0028]).

Referring to Claim 12: Sheardown discloses a system, wherein: 
the at least one second RF antenna of the work zone device (70, 50) is configured to transmit a first RF signal (“RFID pulses”) to the plurality of wayside devices (80) (Para. [0028]) and receive a second RF signal from the plurality of wayside devices (80) (Para. [0029]) (Para. [0017] and [0065]) (Fig. 12); and 
the work zone device (70, 50) comprises a first processor (50) of the at least one processor (50), the first processor configured to determine the position of the work zone device using a time of arrival of the second RF signal and at least one of the known positions (Para. [0039] and [0040]).

Referring to Claim 13: Sheardown discloses a system, wherein: 
the at least one second RF antenna (70) of the work zone device (70, 50) is configured to receive at least one first RF signal from the plurality of wayside devices (80) (Para. [0029]) (Para. [0017] and [0065]) (Fig. 12); and 
the work zone device (70, 50) comprises a first processor (50) of the at least one processor, the first processor configured to: 
determine relative position information of the work zone device using a time of arrival of the at least one first RF signal and at least one of the known positions (Para. [0040]); and 
provide the relative position information to a second processor (170) of the at least one processor over a network (60B), wherein the second processor is configured to determine the position of the work zone device using the relative position information (Para. [0055]) (Figs. 6 and 7).

Referring to Claim 14: Sheardown discloses a system, further comprising a network device (170) comprising the second processor, wherein the second processor is further configured to provide the position of the work zone device (70) to a carborne device (30) over the network, wherein the carborne device is on a train traveling along the train track (Para. [0055]) (Figs. 6 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 10,778,363).
Referring to Claim 9: Sheardown does not specifically teach that the at least one processor is configured to determine the position of the work zone device with a precision of less than 50 centimeters (cm). However, Carlson teaches methods and systems for decentralized rail signaling and positive train control, wherein “use of UWB-based communications may allow for operations at ranges over one half of a mile, and with sub-inch distance accuracy over such range, in either in open air or difficult tunnels environments.” (Col. 6, lines 21-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Sheardown to use a processor capable of using UWB signals to determine the position of the work zone devices with a precision of less than 50 cm, as taught by Carlson, in order to increase system accuracy. 

Regarding the instant claimed steps of method claims 15-20, note that the operation of the prior structure inherently requires the method steps as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to railway work zone protection devices and ultra-wideband positioning:
US-8344877-B2 ; US-10737709-B2 ; US-11349589-B2 ; US-20210046960-A1 ; US-20190283787-A1 ; US-20160280240-A1 ; US-20190337545-A1 ; US-20190263432-A1 ; and US-20220140931-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617